ACCEPTED
                                                                                          14-14-00755-CV
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     5/14/2015 9:18:33 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK




GEORGE W. VIE III                                                        FILED IN
                                                                  14th COURT OF APPEALS
PARTNER                                                              HOUSTON, TEXAS
gvie@millsshirley.com
                                                                  5/14/2015 9:18:33 AM
Direct Dial (409) 761-4032 or
                                                                  CHRISTOPHER A. PRINE
(713) 571-4232                                                             Clerk

                                     May 14, 2015

Re:     Case No. 14-14-00755-CV; Kelley Street Associates, LLC v. United Fire and
        Casualty – In the Fourteenth Court of Appeals, Houston, Texas


Christopher A. Prine, Clerk
Fourteenth Court of Appeals
Harris County 1910 Courthouse
301 Fannin, Suite 245
Houston, TX 77002

Dear Mr. Prine:

        I will be presenting oral argument on May 20, 2015, at 2 p.m. for appellee.

                                        Sincerely,

                                        /s/ George W. Vie III

                                        State Bar No. 20579310

GWV/kc

cc:

Via E-mail
H. Miles Cohn
Crain Caton & James
1401 McKinney, 1700
Houston, TX 77010-4035